DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on February 1, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 3-4, 7-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mara et al (US 4,720,397) in view of Comino et al (US 2010/0256303), Chernysheva et al (WO 2013/023983) and  Bekiarian et al (US 6,713,567).


4. The rejection is adequately set forth on pages 3-13 of an Office action mailed on September 1, 2021 and is incorporated here by reference.

5.  Claims 1, 3-4, 7-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chernysheva et al (WO 2013/023983) in view of Comino et al (US 2010/0256303), O’Mara et al (US 4,720,397) and Bekiarian et al (US 6,713,567).
It is noted that while the rejection is made over WO 2013/023983 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0213730 is relied upon. All citations to paragraph numbers, etc., below refer to  US 2014/0213730.

6. The rejection is adequately set forth on pages 14-23 of an Office action mailed on September 1, 2021 and is incorporated here by reference.

7.  Claims 1, 3-4, 7-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 4,914,158) in view of Connolly et al (US 3,282,875) and Ezzell et al (US 4,940,525).

.

Response to Arguments
9.  Applicant's arguments and a Declaration under 37 CFR 1.132 filed on February 1, 2022 have been fully considered. In light of the amendment filed by Applicant, the previous rejections not cited above are withdrawn, thus rendering Applicant’s arguments moot.

10. With respect to Applicant’s arguments regarding the rejections of Claims 1, 3-4, 7-8, 16-20 under 35 U.S.C. 103 as being unpatentable over O’Mara et al (US 4,720,397) in view of Comino et al (US 2010/0256303), Chernysheva et al (WO 2013/023983) and  Bekiarian et al (US 6,713,567), and Claims 1, 3-4, 7-8, 16-20 under 35 U.S.C. 103 as being unpatentable over Chernysheva et al (WO 2013/023983) in view of Comino et al (US 2010/0256303), O’Mara et al (US 4,720,397) and Bekiarian et al (US 6,713,567), it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Comino et al recites the composition comprising a fluoroelastomer and a polymer (F) ([0011]-[0012]),  with a perfluoropolyether (E) being an optional component ([0013]), Comino et al explicitly teaches that the polymer (F) can take place within the fluoroelastomer matrix during processing, so that mould release is improved and mould fouling substantially avoided ([0072]). Since the presence the polymer (F) ensures improved release of the fluoroelastomer-based composition from the mould, and the improved release cannot take place when the composition sticks to the surface of the mould, therefore, the polymer (F) appears to provide, at least partially, the anti-sticking properties to the fluroelastomer and the overall fluoroelastomer-based composition as well (and not only specifically to perfluoropolyether (E)), so to improve it’s release from the mould. Comino et al explicitly teaches that the polymer (F) can be present in amount of as low as 0.1 phr ([0012]). 
Further, Comino et al teaches that the combination of the polymer (F) with the optional component polymer (E) synergistically cooperate in improving processing properties of the fluoroelastomer, showing excellent mould release properties ([0112]). Thus, based on the teachings of Comino et al, both the polymer (F) and the polymer (E) appear to provide mould release properties, and thus at least partially anti-sticking properties, to the fluoroelastomer, rather that the polymer (F) providing anti-sticking properties to the polymer (E) as argued by Applicant.

3) It is further noted that instant claim 1 recites the core (A) at least partially coated with elementary particles (B). Since the coating of the particles (B) is cited as being only partially coated on the core particles, and thereby maybe coated in minimum percentage, especially since are used in a very low amount of 0.05-0.8%wt, therefore, the composite particles claimed in instant invention appear to be a  ”mixture” of the core Comino et al.

4) Further, all of O’Mara et al, Comino et al and Chernysheva et al disclose the core being fluoroelastomers such as vinylidene fluoride copolymers (col. 4, lines 15-17 of O’Mara et al,  [0032] of Comino et al and [0026]-[0028] of Chernysheva et al), and thereby appear to belong to the same field of endeavor.

5) It is further noted that both Comino et al and Chernysheva et al are related to fluoropolymer-based compositions comprising a fluoroelastomer and a thermoplastic fluoropolymer, wherein the use of the thermoplastic fluoropolymer provides no-sticking properties as well (see [0167] of Comino et al and [0080] of Chernysheva et al).

6) Comino et al, Chernysheva et al and Bekiarian et al are the secondary references which were applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

7) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

8) It is further noted that instant claims are silent with respect to any properties of the composition, specifically anti-sticking properties, and/or other properties that maybe impacted by the presence of crystalline elementary particles, as argued by Applicant.
Instant claims are silent with respect to “extrusion of the particles” or producing films.

11.  With respect to Applicant’s arguments regarding the rejection of Claims 1, 3-4, 7-8, 16-20 under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 4,914,158) in view of Connolly et al (US 3,282,875) and Ezzell et al (US 4,940,525), it is noted that:
1) Yoshimura et al discloses granular powder comprising:
A) a fluorine-containing resin particles having size of 0.05-200 micron (col. 2, lines 66-67), specifically a copolymer of tetrafluoroethylene (TFE)-perfluoroalkylvinyl ether (FVE) or vinylidene-fluoride (VDF) homo- or copolymers (col. 2, lines 50-65) and
B) TFE polymer powder, such as TFE modified with FVE (col. 3, lines 9-15), having particle size of preferably 0.1-50 micron (col. 3, lines 20-25), as binder,
Wherein a ratio of the component A) and the component B) is 99.9/0.1 to 90.9/9.1 (col. 4, lines 10-15), 
Yoshimura et al explicitly teaches that when a percentage of TFE polymer powder (component B)) becomes large, a film-forming property becomes bad (col. 4, lines 15-20).
Thus, the use of TFE powder (component B)) in amount as low as 0.1%wt is within the teachings of Yoshimura et al.
All ranges in the composition of Yoshimura et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

2) It is further noted that instant claims are silent with respect to any properties of the composition, specifically anti-sticking properties, film quality, and/or other properties that maybe impacted by the presence of crystalline elementary particles, as argued by Applicant. Instant claims are silent with respect to “extrusion of the particles” or producing films.

12.  With respect to the  Declaration under 37 CFR 1.132 filed by Applicants on August 5, 2021 and the Declaration under 37 CFR 1.132 filed on February 1, 2022, it is noted that:
a single specific polymer (PFSA) coated with particles of a single specific polymer (MFA). The scope of instant claims is significantly broader than the specific combination of polymer particles presented in the Declaration. 
Thus, instant claim 1 claims a core comprising a low crystallinity fluoropolymer (a) having heat of fusion of not higher than 4 J/g, comprising a broad listing of possible  fluoromonomers a1), a broad listing of possible SO2F-containing monomers a2), without specifying a molar or weight ratio between said monomers a1) and a2). Claim 1 further claims the elementary particles B) being any fluoropolymer having heat of fusion of above 10 J/g, i.e. having a broad range of medium to extremely high crystallinity.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
2) With respect to the Figures 1-3 of the Declaration filed on August 5, 2021 and the Declaration filed on February 1, 2022, which demonstrate that the higher the ratio of MFA/PFSA, the lower the quality of the films, it is noted that: 
as taught by Comino et al, the particles of polymer (F), such as TFE/PAVE, will be melting within the fluoroelastomer matrix during processing, thus improving mould release properties of the composition (see [0072] of Comino et al). Therefore, it would Comino et al, would stay in particle/circular shape without melting/softening during processing for forming films. However, the higher overall amount of the present polymer like TFE/PAVE (MFA) (i.e. 5%wt and 20%wt as presented in the Declaration) would be reasonably expected to be more visible on the photographs than the amount of that polymer of 0.1%wt.
3) It is further noted that instant claims are silent with respect to levels of a film quality and/or anti-sticking property that are the goal of instant invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764